Citation Nr: 1810102	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran testified before a Veterans Law Judge who is no longer at the Board, and subsequently, he testified before the undersigned Veterans Law Judge in October 2012.  Copies of the transcripts are of record.

In a November 2015 decision, the Board denied the claim on appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Order, the Court vacated and remanded the Board's decision for an adequate discussion regarding its determination that referral for extraschedular consideration was not warranted.

The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Court's August 2017 remand to the Board, the Veteran submitted additional medical evidence, to include a December 2017 audiological evaluation.  The Veteran also submitted a request for the Board to remand the case to the AOJ for initial review of the evidence.  Additionally, the Veteran underwent a VA audiological examination in January 2018, which requires AOJ review before the Board's adjudication of the claim.  Therefore, remand is required. 

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated since March 2013.

2.  Thereafter, readjudicate the claim, to include considering whether extraschedular referral is warranted for the Veteran's hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


